Exhibit 10.2
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Contents
 
Statement
2
Summary
3
Body
6
1. Preface
6
2. Entrusting party, Property holder
6
3. Purpose of appraisal
7
4. Appraisal Objects and scope
7
5. Value type and definition
9
6. Appraisal reference date
9
7. Appraisal basis
9
8. Appraisal methods
11
9. Implementation of appraisal procedures
15
10. Appraisal hypothesis
16
11. Appraisal conclusions
18
12. Special notes
20
13. Restrictions on the use of the appraisal report
21
14. Reporting date
22
15. Signature and stamp
22
   Documents for future reference
22

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 1
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Statement
We make the following solemn declaration on this report：
 
1. To the best of CPV’s knowledge, the statement of the matters is objective.
 
2. CPV has no existing or expected benefits from the appraisal object, no
personal gains with the entrusting party or any prejudice on the entrusting
party and related parties.
 
3. The analysis and the conclusions of the report are formed on the bases of
independence, objectivity and impartiality and are true only under the
evaluation hypothesis and limitations set in the report.
 
4. Report conclusions are effective only on the appraisal reference date stated
clearly on the report. Report users should determine the effective period of the
report properly according to the condition of assets and changes of the market
after the reference date.
 
5. Certified Public Valuer（PVC）and the appraisal institute possess
qualifications and relevant professional practice evaluation experience. They
did not use other appraisal institutes or experts’ achievement during the
process.
 
6. PVCs have carried out scene investigation to the appraisal object in person.
 
7. The purpose of CPV’s performing assets appraisal business is to estimate the
value of the appraisal object and publish professional opinion, they do not
assume responsibility for related parties’ decisions. Conclusions of the
appraisal should not be considered to be the guarantee for realized price of the
appraisal object.
 
8. It’s the responsibilities of PVCs to comply with relevant laws, regulations
and appraisal standards and give professional opinions after assessing the value
of the object. For entrusting party and related parties, it’s the
responsibilities to provide the necessary information and ensure the
authenticity, legitimacy and integrity of the information provided and to use
the appraisal report appropriately.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 2
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
9. PVCs paid necessary attention to the status of the legal ownership of the
appraisal object, but do not make any form of guarantee for the legal ownership
of the object.
 
10. The use of appraisal report is limited to the stated appraisal purpose. The
consequences caused by improper use have noting to do with registered valuer
with signature and the appraisal institute.
 
11. Appraisal report users should focus on the special notes and restrictions.


Summary of assets appraisal report on whole assets sale of Tonghua
Linyuan Grape Planting Co., Ltd
 
Jilin Zhongzhaoxin Appraisal Report[2013] No.6
 
Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. accepted entrust from Tonghua
Linyuan Grape Planting Co.,Ltd，and has appraised its whole assets and
liabilities related with items of verification assets, has appraised the fair
market value of the assets and liabilities on the appraisal reference date of
May 31st , 2013 according to State laws and rules, abiding by the principles of
objectivity, independence, scientificity, and specification. Our appraisers did
field reconnaissance, market research and confirmation according to the
necessary assessment procedures. And now appraisal report is summarized as
follows:
 
The appraisal purpose is to provide reference opinions of the fair market value
on the appraisal reference date for the sale of whole assets and liabilities of
TongHua Linyuan Grape Planting Co.,Ltd.
 
Appraised value type is market value.
 
Market value refers to the value estimated amount of an asset in a normal fair
transaction on reference date in the case that a willing buyer and a willing
seller act rationally without any compulsion.
 
The appraisal object is all the assets and liabilities of Tonghua Linyuan as of
May 31,2013. The scope of the appraisal includes current assets, fixed assets,
current liabilities.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 3
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
According to Tonghua Lin Yuan’s requirement of the whole sale time, the
reference date is determined by the entrusting party for May 31, 2013，all the
standards of fixing the price are the price standards that are effective on
reference date.
 
Cost method will be used in this appraisal.
 
After the implementation of the appraisal process, we got the following
conclusions about all the assets and liabilities submitted by Tonghua Linyuan:
 
Total book value of assets is 673,374.19 RMB, appraised value is 2,001,373.38
RMB，evaluation rising in value is 1,327,999.19 RMB, appreciation rate is
197.22%；
 
Total book value of liabilities is 2,001,373.38 RMB, appraised value is
2,001,373.38 RMB；
 
Total book value of net assets is -1,327,999.19 RMB, appraised value is 0.00
RMB，evaluation rising in value is 1,327,999.19 RMB, appreciation rate is
-100.00%。
 
The reasons for evaluation rising in value are as follows: part of machineries
and equipments are non-standard customized according to process requirements,
with the price rising of processing raw materials and labor costs rising, this
part of the equipments’ price also rose. Since the equipments were enabled to
the reference date, this batch of equipments worked  below capacity, however,
the equipment daily maintenance is good, the device's better physical condition
and better economic condition caused the device rising in value. Equipment
depreciation period is shorter than the service life, this also led to
evaluation rising in value.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 4
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
See the table below for details of appraisal conclusions:
 
Summary table of asset appraisal results
Appraisal reference date: May 31,2013
 
Appraisal object：Tonghua Linyuan Grape Planting Co.,Ltd.
 
Monetary unit: RMB Ten 10,000 Yuan
Items
 
Book value
 
Appraised Value
 
Increase or decrease in value
 
Appreciation rate％
 
A
 
B
 
C=B-A
 
D=C/A×100%
1
Current assets
 
       18.80
 
      18.80
 
         -
 
               -
2
Non-current assets
 
       48.54
 
    181.34
 
  132.80
 
         273.60
3
Including: Financial assets available for sale
 
　
 
　
 
         -
 
　
4
Investments held to maturity
 
　
 
　
 
         -
 
　
5
Long-term receivables
 
　
 
　
 
         -
 
　
6
Long-term equity investments
 
　
 
　
 
         -
 
　
7
Investment property
 
　
 
　
 
         -
 
　
8
Fixed assets
 
       48.54
 
    181.34
 
  132.80
 
         273.60
9
Construction in progress
 
　
 
　
 
         -
 
　
10
Construction materials
 
　
 
　
 
         -
 
　
11
Disposal of fixed assets
 
　
 
　
 
         -
 
　
12
Productive biological assets
 
　
 
　
 
         -
 
　
13
Oil and gas assets
 
　
 
　
 
         -
 
　
14
Intangible assets
 
　
 
　
 
         -
 
　
15
Development expenditure
 
　
 
　
 
         -
 
　
16
Goodwill
 
　
 
　
 
         -
 
　
17
Long-term prepaid expenses
 
　
 
　
 
         -
 
　
18
Deferred income tax assets
 
　
 
　
 
         -
 
　
19
Other non- current assets
 
　
 
　
 
         -
 
　
20
Total assets
 
       67.34
 
    200.14
 
  132.80
 
         197.22
21
Current liabilities
 
     200.14
 
    200.14
 
         -
 
               -
22
Non-current liabilities
 
　
 
　
 
         -
 
　
23
Total Liabilities
 
     200.14
 
    200.14
 
         -
 
               -
24
Net Assets (owner's equity)
 
    -132.80
 
        0.00
 
  132.80
 
       -100.00

 
This report is valid for one year，that is, from May 31,2013 to May 30,2014.
 
Reporting date is June 29,2013.
 
Important Notes
 
Above excerpt is from assets appraisal report. For a comprehensive understanding
of the overall situation, assets appraisal report should be read carefully.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 5
-


 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
 
Assets Appraisal Report
 
Jilin Zhongzhaoxin Modern Appraisal Report[2013] No.6
 
1. Preface
 
Tonghua Linyuan Grape Planting Co.,Ltd:
 
Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. Accepted your company’s
commission, appraised your whole assets and liabilities related with items of
verification assets, and appraised the fair market value of the assets and
liabilities on the appraisal reference date of May 31st , 2013 according to
State laws and rules, abiding by the principles of objectivity, independence,
scientificity, and specification. Our appraisers did field reconnaissance,
market research and confirmation according to the necessary assessment
procedures. The appraisal conditions and conclusions are as follows:
 
2. Entrusting party、owner of property and other users of the appraisal report
 
2.1 The entrusting party and owner of property：Tonghua Linyuan Grape Planting
Co.,Ltd.
 
Address: Qingshi Town Ji’an City
 
Legal person: Sun,Hui
 
Registered Capital：10,330,000.00 RMB
 
Type of enterprise：Limited liability(Wholly foreign-owned enterprise)
 
Business Scope: Grape Planting, wine producing, 销售***
 
Registration No.: 220500400000451

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 6
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Company Profile: Tonghua Linyuan Grape Planting Co.,Ltd. was merged by China
Ginseng Holdings, Inc. in October of 2006 in the way of converting into shares
and became a subsidiary of China Ginseng. It was established with approval of
the Tonghua City industrial and commercial burea. Legal address located in
Qingshi Town,Ji’an City. The company used the abundant resources in Changbai
Mountain to develop Changbai Mountain excellent wild grapes cultivating, fresh
juice squeezing, wine producing and selling. It adopted domestic and foreign
advanced technology and scientific management methods to improve product quality
and develop new products. The quality and price are competitive in the
international market.
 
2.2 Other users of the report: Based on the Engagement Letter of Assets
Appraisal Business, the users of the report includes entrusting party, Property
holder and related parties that will implement economic behaviors to transfer
Linyuan Company’s assets.
 
3. Purpose of appraisal
 
The purpose of this appraisal is to provide value reference suggestions for the
whole assets and liabilities sale which is declared by Tonghua Linyuan Grape
Planting Co.,Ltd.
 
This has been discussed by the Board of Directors of China Ginseng Holdings,Inc.
and the board decided to sell Tonghua linyuan Grape Planting Co.,Ltd as a unity.
 
4. Appraisal Objects and scope
 
4.1. Appraisal Objects and scope
 
The appraisal objects and scope is all the assets and liabilities declared by
Tonghua linyuan Grape Planting Co.,Ltd.
 
The Scope is all the assets and liabilities shown in the audited balance sheet
of Tonghua Linyuan Grape Planting Co.,Ltd as of May 31th,2013, that is, total
assets 673,374.19, total liabilities2,001,373.38 RMB，net assets -1,327,999.19
RMB.
 
Jilin Zhongzhaoxin Certified Public Accountants Co., Lt. has audited Tonghua
Linyuan’s accounting statements of 2013 and issued standard opinion audit report
(Jilin Zhongzhaoxin Audit Report[2013] No.3033). This appraisal is carried out
on the basis of the confirmed financial statements.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 7
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Please see the inventory appraisal schedule for specific details of the
appraised assets.
 
After verification，Assets included in the scope of this appraisal is in
conformity with the range of assets determined by economic behavior and the
appraisal scope agreed in the Asset Appraisal Engagement Letter.
 
4.2. Basic situations of appraised assets and liabilities
 
Appraised assets consist of current assets and fixed assets in which the book
value of current assets is 188,000.74 RMB, net book value of fixed assets is
485,373.45 RMB.
 
Appraised current assets are accounts receivable and other receivables. The
carrying amount of accounts receivable is 105,042.74 RMB，no provision for bad
debts, a total of two current accounts，they are mainly trade receivables from
the wine sale to Weilong Brewery Co., Ltd in 2004 and from the wine sale to
Jilin Huamei Beverage Co.,Ltd in 2011. The book value of other receivables is
82,958.00 RMB，no provision for bad debts，a total of six current accounts, mainly
were loans , deposits , etc., occurred in 2007-2009.
 
Appraised fixed assets are all equipments, book value is 2,486,895.45 RMB, net
book value 485,373.45 RMB, totally 43 sets, mainly are stainless steel storage
tank(50T), carbon steel storage tank, white steel conveying cylinder, spiral
juicer, grape crusher, Spiral steam vacuum pump, and ingredients cylinder
(6T),etc., the above equipments were acquired and put into use in 2006, now
installed the workshop of Tonghua Linyuan company located in Qingshi Town,Ji’an
City. This batch of equipments worked below capacity, the daily maintenance is
good, the physical condition and economic condition are good.
 
Appraisal liabilities are all current liabilities, the book value is
2,001,373.38 RMB, mainly including short-term borrowings, tax payable and other
payables. Book value of short-term borrowings is 2,000,000.00 RMB which is
mainly the loan from Rural Credit Cooperatives. Book value of tax payable is
1,299.36 RMB for Value Added Tax payables、urban maintenance and construction tax
payables that occurred in 2011. Book value of other payables is 74.02 RMB for
educational surcharges that occurred in 2011.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 8
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
5. Value type and definition
 
‘Appraised value’ in this report refers to the value opinions for the stated
purpose made by the appraisal institute and the appraisers subject to the
external economic environment on the reference date and the specific conditions
set forth in this report.
 
The value type in this report is market value type, refers to the value
estimated amount of an asset in a normal fair transaction on reference date in
the case that a willing buyer and a willing seller act rationally without any
compulsion.
 
Reason for choosing market value type：this appraisal purpose is to appraise all
the assets and liabilities of Tonghua Linyuan Grape Planting Co., Ltd.
 
It should be noted that the same asset in different market value may be
different. This appraisal is generally based on domestic observable or
analyzable market conditions and market environment.
 
6. Appraisal Reference Date
 
6.1. According to Tonghua Lin Yuan’s requirement of the whole sale time, the
reference date is determined by the entrusting party for May 31, 2013.
 
6.2. All the standards of fixing the price are the price standards that are
effective on reference date。
 
7. Appraisal basis
 
7.1. Law basis
 
7.1.1. Administrative Methods on Appraisal of State-owned Assets（State Council
Decree No. 91 of 1991）.
 
7.1.2. File and its supporting documents about the Ministry of Finance notice on
reforming state-owned assets administrative assessment methods and strengthening
supervision and management advice of assets appraisal forwarded by State
Council(State Council Decree No.102 of 2001)

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 9
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
7.1.3. Enforcement Rules of Administrative Methods on Appraisal of State-owned
Assets (1992) GZBF No.36 issued by the former National State-owned Assets
Management Bureau.
 
7.1.4. Provisions on Several Issues on Management of State-owned assets
assessment. (Ministry of Finance Decree No. 14 of 2001)
 
7.1.5. Interim Measures on Management of state-owned property rights
transfer（State-owned Assets Management Committee and Ministry of Finance Decree
No.11）
 
7.1.6. Notice on Printing and Issuing ‘Administrative Measures of State-owned
Asset Appraisal Project Approval’(Finance Enterprise [2001] No. 801.)
 
7.1.7. Notice on Printing and Issuing ‘Administrative Measures of State-owned
Asset Appraisal Project Record’(Finance Enterprise [2001] No. 802.)
 
7.1.8. Other relevant laws and regulations documents.
 
7.2 Standard Basis
 
7.2.1. Assets Appraisal Standards—basic rules
 
7.2.2. Code of Ethics of Assets Appraisal—basic rules
 
7.2.3. Assets Appraisal Standards –Appraisal Report
 
7.2.4. Assets Appraisal Standards - appraisal procedures
 
7.2.5. Assets Appraisal Standards - Engagement Letter
 
7.2.6. Assets Appraisal Standards -worksheet
 
7.2.7. Assets Appraisal Standards - machine equipment
 
7.2.8. Value type guidance for Assets Appraisal
 
7.2.9. Business Valuation Guidance
 
7.2.10. Guidance for the Legal Ownership of Appraisal Objects Concerned by
Registered Asset Appraiser(Accounting Association [2003]No.18)
 
7.2.11. Guidelines for state-owned assets appraisal report

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 10
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
7.3. Ownership basis
 
7.3.1. Business licence of the Property holder
 
7.3.2. Accounting statements on the appraisal reference date
 
7.3.3. Other relevant evidence or documents
 
7.4. Valuing Basis
 
7.4.1. Audit report issued by Jilin Zhongzhaoxin Certified Public Accountants
Co., Ltd.
 
7.4.2. Electrical Equipment quote Manual
 
7.4.3. Appraisers collect survey data
 
7.5. Behavior basis
 
7.5.1. Engagement Letter of Assets Appraisal Business sighed between
TonghuaLinyuan Grape Planting Co.,Ltd. and Jilin Zhongzhaoxin Assets Appraisal
Co., Ltd.
 
7.5.2. Board resolutions of China Ginseng Holdings,Inc.
 
7.6. Other Basis
 
7.6.1. Asset Inventory Reporting Schedule provide by the owner of property；
 
7.6.2. Notes on related issues of assets appraisal from the entrusting party and
property holder
 
7.6.3. General ledger, subsidiary ledgers , accounting documents and other
accounting information provided by the Company
 
7.6.4. Site inventory records and on-site inspection information obtained by the
appraisers.
 
7.6.5. Other relevant information.
 
8. Appraisal methods
 
According to the relevant provisions of the assets appraisal industry, two or
more appraisal methods should be used to the enterprise value appraisal.
Generally, we appraise enterprise value through the ways of market, cost and
income.
 
8.1. After the analysis of enterprise, market and related industries, we think
the whole sale market of domestic enterprises has not been fully opened, there
are not any related fair trade prices, it’s difficult to select a comparable
reference, so we can’t use market method to appraise.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 11
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
8.2. Tonghua Linyuan Grape Planting Co.,Ltd mainly engaged in grape cultivation,
wine production , brewing and selling，but now is in a sluggish state. After
investigation, we know that there are no corporations with the same size and the
same technology level,  we are unable to get an objective gain of the similar
enterprises，so benefit method is not appropriate for this appraisal.
 
8.3 According to the base situation analysis of Tonghua Linyuan, cost method
will be taken for this appraisal.
 
Cost method, also known as asset-based method, refers to the appraisal ideas to
confirm the value of the appraisal object on the basis of reasonable assessment
of the value of all their assets and liabilities. In the appraisal, we take
continuing operations as the consumption and appraise the company's assets and
liabilities respectively using the specific assessment methods adapted to the
assets and liabilities of the enterprise. We confirm the appraised value of the
net assets computed by deducting the appraised total liabilities from the
appraised total assets.
 
Specific appraisal process and methods for each individual asset are described
below:
 
1. Appraisal on current assets
 
(1) Appraisal on debt assets
 
Debt assets of Tonghua Linyuan Grape Planting Co.,Ltd includes accounts
receivable and other receivables.
 
During the appraisal process, on the base of checking the consistence of account
statements, and lists, after confirming that no significant factors affecting
net assets by understanding and  analyzing time of occurrence of the payments,
specific content, causes and creditors’ situation, by confirming the large
creditors, and by analyzing and verifying the economic content and
viewing  audit reports of appraisal reference date, the appraised value will be
determined by the book value.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 12
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
2. Appraisal on non-current assets
 
(1) Appraisal on fixed assets
 
All fixed assets are machinery and equipment.
 
Appraisal on machinery and equipment: will use cost method according to the
purpose of this appraisal, that is to say, Under the premise of continuous use,
determining the replacement cost on the base of re-purchasing the asset with
current market value, in the meanwhile, confirming the newness rate by site
investigation and comprehensive technical analysis to calculated appraisal
value.
 
Basic formula is:
 
Appraised value＝Equipment replacement costs × integrate newness rate
 
or Appraised value＝replacement value－Physical depreciation－Functional
depreciation－Economic depreciation
 
(1) Confirmation of replacement value：
 
1) Installation of machinery and equipment not to be installed
 
Replacement value＝Market price
 
2) Machinery and equipment to be installed
 
Replacement cost＝Equipment purchase price＋Transport fees＋Installation and
adjustment＋Base fee＋Other fees＋Capital cost.
 
Non-standard equipment or device which is difficult to inquire
 
Looking for the same or a comparable reference in the market, adjusting
different factors, confirming replacement value;
 
Homemade equipment
 
Confirming the replacement value according to the production cost plus a certain
amount of taxes and fees and reasonable profit.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 13
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Equipment without reference in the market
 
For a few single devices that can’t be inquired, replacement value will be got
mainly by taking price index adjustment based on analysis and verification of
the book value constitutes.
 
(2) Confirmation of newness rate：
 
The way of confirming the integrated newness rate is to use theoretical newness
rate and site survey newness rate.
 
A. Calculation of theoretical newness rate
 
Theoretical newness rate =（Economic life－life already used）÷Economic life×100%
 
B. Calculation of site survey newness rate
 
Site survey newness rate is confirmed by physical loss and functional loss of
equipments.
 
C. Integrate newness rate
 
Integrate newness rate＝service life newness rate×40%＋site survey newness
rate×60%
 
3. Appraisal on liabilities
 
(1) Appraisal on debt assets
 
Debt assets of Tonghua Linyuan Grape Planting Co.,Ltd are short-term loans.
 
During the appraisal process, on the base of checking the consistence of account
statements, and lists, after confirming that no significant factors affecting
net assets by understanding and  analyzing time of occurrence of the payments,
specific content, causes and creditors’ situation, by confirming the large
creditors and by viewing audit reports of appraisal reference date, the
appraised value will be determined by the book value. As for the amounts which
didn’t got reply or didn’t send confirmation requests, the appraisers used
alternative procedures of auditing the financial books and checking random
original documents.
 
(2) Appraisal on tax payable
 
During the appraisal process, on the base of checking the consistence of account
statements, and lists, after confirming that no significant factors affecting
net assets by understanding and  analyzing time of occurrence of the payments,
specific content, by confirming the related tax returns, books and documents, by
viewing audit reports of appraisal reference date, the appraised value will be
determined by the book value.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 14
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
(3) Appraisal on other payables
 
During the appraisal process, on the base of checking the consistence of account
statements, and lists, after confirming that no significant factors affecting
net assets by understanding and  analyzing time of occurrence of the payments,
specific content, after auditing the financial books and checking random
original documents and audit reports of appraisal reference date, the appraised
value will be determined by the book value.
 
9. Implementation of appraisal procedures
 
After the appraisal institute accepted the commission, they signed the
Engagement Letter, prepared appraisal plan, selected appraisers according to the
appraisal purpose, scope and object to do the preparatory work with the company
and made preliminary work plan. Subsequently, the appraisal team officially
carried out assets appraisal work.
 
 9.1. Preparatory work stage
 
The main task of this stage is to sign the commission agreement，establish a
project appraisal team and make work plan, dispose asset inventory valuation
schedule to the property holder, assist enterprise to declare their assets and
collect the required documents.
 
9.2. Site assessment stage
 
According to state-owned assets assessment relevant principles and provisions,
Assets within the scope of the evaluation were appraised, specific steps are as
follows：
 
Step 1. Listen to business-related personnel to introduce the asset history and
current status of the relevant assets to be valued.
 
Step 2. Consult and identify the reported asset inventory valuation schedule and
check the financial records.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 15
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
Step 3. Do the site-checking of the real assets according to the asset inventory
valuation schedule content, observe and record the asset situation and talk with
asset management staff to understand asset management status.
 
Step 4. Develop various types of specific appraisal methods according to the
asset ownership status and characteristics.
 
Step 5. Look up the property supporting documents of appraised assets and
information about current accounts, invoices and other financial information.
 
Step 6. Carry out market research , inquiry work；
 
Step 7. Appraise the assets, estimate appraised value.
 
9.3. Assessment summary stage
 
According to preliminary appraisal results from the professional groups for the
various assets to analyze and summarize to ensure there are no re- assessment
and leakage assessment. Besides，to adjust, modify and improve the appraisal
results according to the situation analysis.
 
9.4. Report stage
 
To draft asset appraisal report based on the assessment work. After three-time
reviews by the project manager, department manager and quality control
department，the draft will be submitted to the entrusting party and ask the
company for advice and then submit a formal report after confirming that the
appraisal results objectively reflect the value of the assets
 
10. Appraisal hypothesis
 
This appraisal is based on the following premises and hypothesis:
 
10.1. The appraisal used transaction hypothesis, open market hypothesis and
continuous use hypothesis.
 
10.1.1. Transaction hypothesis：assuming appraisal object has already been in the
transaction process.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 16
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
10.1.2. Open market hypothesis. It’s a kind of hypothetical description or
limitation for the market conditions that assets intent to enter to and for the
impacts which will be accepted by the assets in such market conditions. The key
of the open market hypothesis is to understand and grasp the essence and meaning
of the open market. In term of assets appraisal, open market is fully developed
and improved market conditions, it’s a competitive market in which there are
voluntary buyers and sellers. In this market, buyers and sellers are equal in
status，each has opportunities and time to get adequate market information,
transactions between buyers and sellers are voluntary, rational, but not under
the compulsory or unrestricted conditions.
 
10.1.3. Continuous use hypothesis。It’s also a condition for assets intending to
enter the market and a hypothetical description of the asset status as under
such market conditions. Continuous use hypothesis is subdivided into three
specific situations：a)continue to use the existing usages；b)continue to use the
switched usages；c)continue to use in another place.
 
Continue to use the existing usages’means that the appraised assets in use will
continue to be used in the same way as the existing usages and methods when the
property ownership changed or asset business occurred.
 
10.2. This appraisal takes specific evaluation purposes stated in the report as
a precondition.
 
10.3. For the legal ownership and restrictions of the assets being evaluated in
this report, the appraisers did a general survey based on the standards. In
addition to the disclosures in the report, we suppose that the ownership of the
appraised assets during the appraisal process is good and can be traded in the
market without any burdensome restrictions.
 
10.4. The appraisal institute and the appraisers who signed the report or
persons concerned with the report shall not be required to provide a further
consultation or testimony because of the report and attend the courts or
hearings in other legal proceedings unless prior agreement reached between the
commissioning party and the Company.
 
10.5. This appraisal takes unchanged existing use after the reference date as
the primary consideration.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 17
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
10.6. This appraisal supposes the external economic environment remains
unchanged on the reference date, there are no material changes of the industrial
policy in current industry and no new laws and regulations (whether favorable or
unfavorable) will be issued. Neither possible collateral matters in the future
are taken into account, nor the impacts of natural forces and other force
majeure on asset prices are considered.
 
10.7. All the financial information and materials provided by entrusting party
and owner of property are authentic, legitimate and integrated.
 
10.8. This appraisal takes asset stocks and asset position on the reference date
as the primary consideration, the influence of subsequent events on the
appraisal value is not considered. We do not assume any responsibilities for the
changes in market conditions and we have no obligations to amend our report
because of the events or circumstances happened after the reference date.
 
This appraisal conclusions will only come into existence when all the above
hypotheses are met. If the hypotheses changes, the conclusions will be invalid.
 
11. Appraisal conclusions
 
Cost method will be used in this appraisal.
 
After the implementation of the appraisal process, we got the following
conclusions about all the assets and liabilities submitted by Tonghua Linyuan:
 
Total book value of assets is 673,374.19 RMB, appraised value is 2,001,373.38
RMB，evaluation rising in value is 1,327,999.19 RMB, appreciation rate is
197.22%；
 
Total book value of liabilities is 2,001,373.38 RMB, appraised value is
2,001,373.38 RMB；
 
Total book value of net assets is -1,327,999.19 RMB, appraised value is 0.00
RMB，evaluation rising in value is 1,327,999.19 RMB, appreciation rate is
-100.00%。
 
The reasons for evaluation rising in value are as follows: part of machineries
and equipments are non-standard customized according to process requirements,
with the price rising of processing raw materials and labor costs rising, this
part of the equipments’ price also rose. Since the equipments were enabled to
the reference date, this batch of equipments worked below capacity, however, the
equipment daily maintenance is good, the device's better physical condition and
better economic condition caused the device rising in value. Equipment
depreciation period is shorter than the service life, this also led to
evaluation rising in value.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 18
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
See the table below for details of appraisal conclusions：
 

Summary table of asset appraisal results Appraisal reference date：May 31,2013  
Appraisal object：Tonghua Linyuan Grape Planting Co.,Ltd.
       Monetary unit: RMB Ten 10,000 Yuan  
Items
 
Book Value
 
Appraised Value
 
Increase or decrease in value
 
Appreciation rate％
 
 
 
A
 
B
 
C=B-A
 
D=C/A×100%
1
Current assets
 
18.80
 
18.80
 
-
 
-
2
Non-current assets
 
48.54
 
181.34
 
132.80
 
273.60
3
Including: Financial assets available for sale
 
　
 
　
 
-
 
　
4
Investments held to maturity
 
　
 
　
 
-
 
　
5
Long-term receivables
 
　
 
　
 
-
 
　
6
Long-term equity investments
 
　
 
　
 
-
 
　
7
Investment property
 
　
 
　
 
-
 
　
8
Fixed assets
 
48.54
 
181.34
 
132.80
 
273.60
9
Construction in process
 
　
 
　
 
-
 
　
10
Construction materials
 
　
 
　
 
-
 
　
11
Disposal of fixed assets
 
　
 
　
 
-
 
　
12
Productive Biological assets
 
　
 
　
 
-
 
　
13
Oil and gas assets
 
　
 
　
 
-
 
　
14
Intangible assets
 
　
 
　
 
-
 
　
15
Development expenditure
 
　
 
　
 
-
 
　
16
Goodwill
 
　
 
　
 
-
 
　

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 19
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
17
Long-term prepaid expenses
 
　
 
　
 
-
 
　
 
18
Deferred income tax assets
 
　
 
　
 
-
 
　
 
19
Other non- current assets
 
　
 
　
 
-
 
　
 
20
Total assets
 
67.34
 
200.14
 
132.80
 
197.22
 
21
Current liabilities
 
200.14
 
200.14
 
-
 
-
 
22
Non-current liabilities
 
　
 
　
 
-
 
　
 
23
Total liabilities
 
200.14
 
200.14
 
-
 
-
 
24
Net Assets（owner's equity）
 
-132.80
 
0.00
 
132.80
 
-100.00
 

 
12. Special notes
 
12.1. During the time from reference date to reporting date, national
macroeconomic policies and market fundamentals do not have any major changes.
But we cannot predict the influence of the policies and market changes on the
appraisal results after issuing the report.
 
12.2. It’s the responsibilities of PVCs to comply with relevant laws,
regulations and appraisal standards and give professional opinions after
assessing the value of the object. For entrusting party and related parties,
it’s the responsibilities to provide the necessary information and ensure the
authenticity, legitimacy and integrity of the information provided and to use
the appraisal report appropriately.
 
12.3. The purpose of CPV’s performing assets appraisal business is to estimate
the value of the appraisal object and publish professional opinions, they do not
assume responsibility for related parties’ decisions. Conclusions of the
appraisal should not be considered to be the guarantee for realized price of the
appraisal object.
 
12.4. PVCs paid necessary attention to the status of the legal ownership of the
appraisal object, but do not make any form of guarantee for the legal ownership
of the object. All disputes arising from property relations have nothing to do
with our company and our appraisers.
 
12.5. Our company and staff have no existing or expected benefits from the
appraisal object, no personal gains with the entrusting party or any prejudice
on the entrusting party and related parties. Appraisers abide by professional
ethics and norms in the assessment process and make full efforts.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 20
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
12.6. For other matters that may impact the appraisal results, the entrusting
party and the appraised company did not describe specifically, the appraisers
thought that can not be generally informed based on professional experience, so
our appraisal institute and the appraisers  do not bear the relevant
responsibilities.
 
12.7. This report contains a number of reference documents which are an
important part of this report，these documents are effective when they are put
into use simultaneously with the main report.
 
12.8. If the number of assets and pricing standards changes during the
conclusion validity period after the reference date, the principles below should
be followed and the conclusions should not be used directly:
 
(1) Adjustment on the amount of assets should be done with the changes in the
number of assets according to the original method.
 
(2) The entrusting party shall promptly hire a qualified appraisal institute to
re-evaluate when there are great asset prices fluctuations with obvious
influence on the conclusions.
 
The issues above might impact the conclusions, we wish to draw the attention of
the report users that when foregoing events or circumstances change and have
obvious influence on the appraisal value of assets，the entrusting party shall
promptly hire a qualified appraisal institute to redefine the  appraisal value.
 
13. Restrictions on the use of the appraisal report
 
13.1. This appraisal report is only for the enterprise sale as a whole, it’s
invalid for other purposes.
 
13.2. This appraisal report can only be used by the entrusting party , property
owner and other report users restricted in the engagement letter.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 21
-

 
 
 

--------------------------------------------------------------------------------

 
 
Whole Assets Sale Project of Tonghua Linyuan Grape Planting Co.,Ltd
Assets Appraisal Report

 
13.3. Without first obtaining consent of the appraisal institute, the contents
of the report shall not be excerpted , quoted or disclosed in the public
media，unless the law stipulates otherwise or the parties concerned have agreed
on other arrangements.
 
13.4. This report is valid for one year，that is, from May 31,2013 to May
30,2014.
 
14. Reporting date
 
The reporting date is June 29, 2013.
 
15. Signature and stamp
 
Jilin Zhongzhaoxin Assets Appraisal Co., Ltd.
 
Legal Representative：
     
Changchun , Jilin
 
China CPV：
     
June 29, 2013
 
China CPV：



Documents for future reference


1. Appraisal detailed statement;
 
2. Engagement Letter of Assets Appraisal Business;
 
3. Board Resolution of China Ginseng Holdings,Inc.;
 
4. Business License Copy of Tonghua Linyuan Grape Planting Co.,Ltd.;
 
5. Audit Report;
 
6. Commitment letter of entrusting party;
 
7. Commitment letter of Certified Public Valuer;
 
8. Photos;
 
9. Business License Copy of Appraisal Institution;
 
10. Qualification Certificate Copy of the Appraisal Institution;
 
11. Qualification Certificate Copies of Appraisal Members.

    Jilin Zhongzhaoxin Assets Appraisal Co., Ltd. TEL：0431-87013048 ADD：RM.303
BLDG 17 Chaoda·Pangu Int’l Business Harbor,No.3355 Guigu St.Changchun,Jilin - 22
-